



COURT OF APPEAL FOR ONTARIO

CITATION: Canadian Planning and Design Consultants Inc. v. Libya, 2014 ONCA 924

DATE: 20141224

DOCKET: C59067

Sharpe, van Rensburg and Pardu JJ.A.

BETWEEN

Canadian Planning and Design Consultants Inc.

Applicant (Respondent in Appeal)

and

State of Libya

Respondent (Appellant)

John Melia and Jennifer Radford, for the appellant

Malcolm Ruby, Gary Graham and Michael Comartin, for the
    respondent

Heard and released orally: December 19, 2014

On appeal from the order of Justice Dale Parayeski of the
    Superior Court of Justice, dated June 20, 2014.

ENDORSEMENT

[1]

The State of Libya (the appellant) appeals an order enforcing an
    international arbitration award from the ICC Court of Arbitration. The relief
    sought in the Notice of Appeal and in the appellants factum is that the order
    be set aside and that we order a
de novo
hearing of the application in
    the Superior Court.

[2]

The appellant complains that it was denied procedural fairness when the
    respondents application proceeded in the Superior Court in the appellants
    absence on June 20, 2014.

[3]

The appellant had retained counsel and had participated in the
    proceedings up to and including May 27, 2014. On that date, an order was made
    removing solicitors of record because the appellant had terminated its
    solicitors retainer. In support of that motion, the appellants solicitors
    filed a letter from the appellants ambassador instructing them that the
    appellant had decided to follow different channels and procedures to deal
    with the respondents claim. The May 27 order referred to that letter as
    showing [Libyas] intent to withdraw from these proceedings.

[4]

The May 27 order also set the return date for the hearing of the
    application to the week of June 16, 2014. The May 27 order was not appealed or
    otherwise challenged. It is conceded that the appellant was notified of that
    order.

[5]

The matter came on for hearing the week of June 16, as provided for in
    the May 27 order, and was actually heard on June 20. No one appeared for the
    appellant and the order was made.

[6]

The appellant has now re-retained the same solicitors to argue this
    appeal.

[7]

The appellant submits that it did not have proper notice of the June 20
    hearing date. The practice of the local court is to set a week when matters
    will be heard and then to telephone the parties to advise them of the specific
    day for the hearing. The appellant has brought a fresh evidence motion to admit
    the affidavit of a process server stating that he inspected the court file and
    could not find a telephone number for the appellant. In our view, in the
    absence of any evidence from a representative of the appellant regarding the
    appellants intentions or knowledge of the hearing date, that affidavit falls
    well short of evidence capable of affecting the outcome of this appeal. The
    motion to adduce fresh evidence is dismissed.

[8]

There is no adequate record before us as to the state of the appellants
    knowledge regarding the June 20 date or its reasons for not appearing on that
    date. The only evidence as to the appellants intentions with respect to the
    application is the letter indicating that it had decided to follow different
    channels and procedures which the motion judge interpreted as indicating an
    intention to withdraw from the proceedings.

[9]

In these circumstances, there is no basis for this court to interfere
    with the order on procedural fairness grounds.

[10]

The
    appropriate procedure to raise this issue was, and still may be, a motion to
    set aside the order pursuant to rule 38.11 in the Superior Court on a proper
    factual record. If such an application is brought subsequent to this appeal, it
    will be for the Superior Court to determine the availability of that remedy.

[11]

While
    the appellant briefly addressed the substantive issue of waiver of state
    immunity, it did so only in an effort to show that there was sufficient merit
    to its position to warrant setting aside the order and ordering a
de novo
hearing. In these circumstances, and as the matter may return to the Superior
    Court on a Rule 38.11 motion, it would be premature for this court to consider the
    substantive issues raised.

[12]

For
    these reasons, the appeal is dismissed.

[13]

The
    respondent is entitled to its costs fixed at $40,000 inclusive of disbursements
    and applicable taxes. The appellant is to be given credit for its $20,000
    currently held in trust by the respondent flowing from an earlier motion in
    this proceeding.

Robert J. Sharpe J.A.

K. van Rensburg J.A.

G. Pardu J.A.


